Title: To Thomas Jefferson from André Limozin, 9 April 1788
From: Limozin, André
To: Jefferson, Thomas


          Le Havre, 9 Apr. 1788. Acknowledges TJ’s letters of 3 and 27 Mch.; the latter informs him that TJ is having the Van Staphorsts ship three boxes containing “Iron works” costing 13 guilders; “a Wooden Screw press for Letters” costing 18 guilders, both of which may be imported; and “China ware such as Cups for tea, Coffee and Chocolate” which cannot be imported. Suggests that the Van Staphorsts “require the Master to take all that China out of the box, and to get it in his Lockers, as for his Cabbins use,” so means can be found “to get it ashore by Small parcells.” Capt. Oldener, “a British Master Sailing under american colors altho his owners live in Scotland,” brought “two large Cases of Seeds” and trees for TJ from Portsmouth, Va., Limozin endeavored to have the articles landed at Le Havre but, the ship’s cargo being destined for Dunkerque, the seeds and trees were carried to that place.
        